Order filed November 7, 2013




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00830-CV
                                  ____________

        LINDA G. WEBER AND/OR ALL OCCUPANTS, Appellants

                                        V.

 AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC A DELAWARE
            LIMITED LIABILITY COMPANY, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1034200

                                   ORDER

      The notice of appeal in this case was filed September 3, 2013. A partial
clerk’s record was filed September 20, 2013. To date, the filing fee of $195.00 has
not been paid. On September 18, 2013, the trial court sustained a contest to
appellants’ affidavit of indigence. See Tex. R. App. P. 20.1. Therefore, the court
issues the following order.
      Appellants are ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before November 22, 2013. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM